Citation Nr: 1133382	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-28 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 2003, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating for PTSD in excess of 30 percent prior to January 3, 2010, and in excess of 50 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from March 31, 2007, to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:  Polly Murphy, Attorney at law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from April 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that rating action, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective December 8, 2003-the date the RO received the Veteran's petition to reopen his previously-denied claim for service connection for PTSD.  The Veteran appealed the initial disability rating and effective date assigned for the award of service connection for PTSD to the Board.  

In a March 2010 rating action, the RO assigned an initial 50 percent disability rating for PTSD; effective January 4, 2010-the date of a VA examination report reflecting an increase in severity of the above-cited service-connected disability.  As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized this matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service connected).  Moreover, although assigned a 50 percent rating, from January 4, 2010, as higher ratings are available at each stage, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal with regard to a higher initial rating as encompassing the first issues set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2011, the Veteran testified during a Travel Board hearing before the undersigned; a copy of the transcript is in the record.

This appeal also stems from an April 2010 rating action.  In that rating action, the RO denied entitlement to a TDIU.  The Veteran appealed the April 2010 rating action to the Board.  However, during the June 2011 hearing, the Veteran specifically limited his appeal to entitlement to a TDIU from March 31, 2007, the date he retired from his full-time position at Tinker Air Force Base (TAFB).  The Board notes that on a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's employer indicated that he had voluntarily retired from TAFB on March 31, 2007.  Therefore the TDIU issue on appeal has been framed as entitlement to a TDIU from March 31, 2007, to include on an extraschedular basis.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

The issues of entitlement to higher initial disability ratings for PTSD and to a TDIU, to include on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The RO granted service connection for PTSD in a November 2007 rating decision based in part on service department records which verified in-service stressors.  These records existed at the time of the RO's initial October 2002 rating decision, wherein the RO denied service connection for PTSD, but were not obtained and associated with the claims file at that time due to administrative error.

2.  On August 19, 2002, the Veteran submitted his original claim for service connection for PTSD, along with private treatment records showing a diagnosis of PTSD on July 8, 2002 due to the above verified in-service stressors.



CONCLUSION OF LAW

The criteria for the assignment of an effective date of August 19, 2002, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist a claimant in substantiating a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The decision made herein is fully favorable to the Veteran.  Accordingly, assuming any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed.

II. Analysis 

The Veteran seeks an effective date earlier than December 8, 2003 for the grant of service connection for PTSD.  He contends that service connection should be effective as of August 19, 2002, the date VA received his original claim for service connection for PTSD, rather than December 8, 2003, the date he filed an "application to reopen" the claim for this benefit.  He maintains that service department records that existed, but had not been associated with the claims file, at the time of the RO's initial and final unfavorable decision in October 2002 ultimately resulted in a later favorable decision.

Generally, the effective date of an award of compensation is fixed in accordance with the facts found, but cannot be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5110(a).  An evaluation and award of compensation based on a claim reopened after final disallowance thus is effective as of the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  An exception, however, exists for claims reopened because new and material evidence in the form of service department records has been received.

From June 10, 1993, to September 2006, 38 C.F.R. § 3.400(q)(2) provided that the effective date for an evaluation and award of compensation based on a claim reopened due to the receipt of new and material evidence in the form of service department records was "[t]o agree with evaluation (since it is considered these records were lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later . . . ."  38 C.F.R. § 3.400(q)(2) (2006).  While 38 C.F.R. § 3.156(c) provided that:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such. . . . 

38 C.F.R. § 3.156(c) (2006).

Read together, §§ 3.156(c) and 3.400(q)(2) provided that the effective date for an award of benefits based on newly discovered service department records that were previously unavailable "may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final . . . ." 

Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011), quoting New and Material Evidence, 70 Fed. Reg. 35,388 (proposed June 20, 2005).

Revisions to these regulations were proposed in June 2005.  The purpose was to clarify long-standing VA rules "regarding reconsideration of decisions on the basis of newly discovered service department records" and "to include the substance of current 38 C.F.R. § 3.400(q)(2) in revised § 3.156(c)" rather than to effect substantive changes.  Id. at 278.

The proposed revisions became effective on October 6, 2006.  From that point until present, 38 C.F.R. § 3.156(c) has provided as follows:

      (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: 
      (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the [V]eteran by name, as long as the other requirements of paragraph (c) of this section are met; 
      (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 
      (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 
      (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 
      (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. . . .

38 C.F.R. § 3.156(c) (2010).

Given that these changes were clarifying rather than substantive in nature, the United States Court of Appeals for Veterans Claims (Court) concluded that pre-amended 38 C.F.R. § 3.156(c), like amended 38 C.F.R. § 3.156(c), "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim."  Mayhue, 24 Vet. App. at 279, quoting Vigil v. Peake, 22 Vet. App. 63, 65 (2008).

The Board indeed can discern little real difference between pre-amended and amended 38 C.F.R. § 3.156(c).  The one possible difference is amended 38 C.F.R. § 3.156(c)(2), which narrows the situations in which an effective date as early as the date of the original claim may be awarded for a reconsidered claim based on newly discovered service department records.  In Mayhue, the parties disagreed on whether this provision was retroactive to the period when pre-amended 38 C.F.R. § 3.156(c) was in effect.  See Mayhue, 24 Vet. App. at 279.  The Court declined to address the dispute, as it found that amended 38 C.F.R. § 3.156(c)(2) was inapplicable.  Id.

For the reasons explained below, the Board similarly finds that amended 38 C.F.R. § 3.156(c) (2), which relates to the responsibility of the claimant to provide sufficient information, is not for application in this case.  The only existing potential difference between pre-amended 38 C.F.R. § 3.156(c) and amended 38 C.F.R. § 3.156(c) thus is of no consequence.  As the applicable provisions of these regulations are essentially the same, the following discussion focuses on applying the amended 38 C.F.R. § 3.156(c) for the sake of simplicity.

On August 19, 2002, the RO received the Veteran's original claim for service connection for PTSD, along with private treatment showing a diagnosis of PTSD on July 8, 2002 due to claimed in-service stressors.  (See VA Form 21-526, Veteran's Application for Compensation or Pension dated August 16, 2002).  At that time, the Veteran's service personnel records showed that he served in the Republic of Vietnam from June 16, 1969 to March 28, 1970 and was assigned to the Svc.7th Battery, 8th Artillery.

In a final and unappealed October 2002 rating action, the RO denied service connection for PTSD.  In reaching its determination, the RO found a July 2002 report, prepared by R. M., Ph. D., who had diagnosed the Veteran as having PTSD, not credible because he was not a "physician."  The RO also concluded that there was no evidence of a verified stressor to support the Veteran's PTSD diagnosis.  

On December 8, 2003, VA received the Veteran's petition to reopen his previously-denied claim for service connection for PTSD.  (See VA Form 21-4138, Statement in Support of Claim, dated November 24, 2003). 

Private treatment records, dated from July 2002 to April 2004, prepared by R. T. M., Ph.D, and a February 2005 evaluation report, prepared by J. D. C., Ph.D., contain the Veteran's history, in part, of having been exposed to rocket and mortar attacks and having handled corpses while stationed at Bien Hoa Air Base during his period of active military service in the Republic of Vietnam.  (See February 2004 and February 2005 reports, prepared by R. T. M., Ph. D. and J. D. C., Ph. D., respectively).  

An August 2007 VA memorandum reflects that information from the United States Army and Joint Services Records Research Center (JSRRC) confirmed that the Veteran's unit, 8th Field Artillery, 7th Battalion, Bin Support, 54th Artillery was located at the Bien Hoa Air Base where it had been subjected to rocket and mortar attacks during July and September of 1969 and January 1970.  It was also noted that according to the novel "Air Base Defense in the Republic of Vietnam 1961-1973," authored by Roger P. Fox, Bien Hoa Air Base was attacked on July 7, 1969, August 12, 1969, September 5-6, 1969, November 25, 1969, and December 12, 1969, and had resulted in the following: 1 U.S. aircraft being destroyed; 1 RVB aircraft being damaged; 3 U.S. soldiers being wounded-in-action; 7 Republic of Vietnam soldiers being killed-in-action; and, 12 Republic of Vietnam soldiers being wounded-in-action. 

In September 2007, VA examined the Veteran to determine if he had PTSD that was etiologically related to his period of active military service in the Republic of Vietnam.  After a review of the claims file, to include the above-cited JSRRC records, the VA examiner concluded that the Veteran had PTSD that was related to his exposure to in-service mortar and rocket attacks in the Republic of Vietnam. (See September 2007 VA PTSD examination report).  

In a March 2010 rating action, the RO awarded service connection for PTSD and assigned an initial 30 percent disability rating, effective December 8, 2003-the date the RO received the Veteran's petition to reopen his previously-denied claim for service connection for PTSD. 

The Board notes that the August 2007 response received from JSRRC was received well after the RO's final October 2002 rating action.  The information and documentation supplied by JSRRC in 2007, coupled with the other evidence of record, such as the above-cited September 2007 VA examination report, provided a sufficient basis upon which to grant service connection.  The information and documentation from the JSRRC provided verification of the Veteran's claimed stressors related to service connection for PTSD.  The information and documentation from the JSRRC existed at the time of the RO's final October 2002 rating decision because all of it is dated from 1969 and 1970.  Thus, the Board finds that 38 C.F.R. § 3.156(c)(1) applies to the instant case.  Here, the above-cited service department records are relevant to the Veteran's PTSD claim and existed, but had not been associated with the claims file, when VA first rendered a final decision on the claim in October 2002.  Thus, the Board finds that 38 C.F.R. § 3.156(c)(1) accordingly applies to the instant appeal.

VA has indicated that "a claimant should not be harmed by an administrative deficiency of the government."  Mayhue, p. 6, quoting 70 Fed. Reg. at 35, 389.  Because the information supplied by the Veteran prior to the initial final decision in October 2002 ultimately was sufficient to verify his in-service stressors and to substantiate that he had been diagnosed with PTSD based on such stressors, he shall be afforded the benefit of an effective date back to August 19, 2002, the date when VA received his original claim for service connection for PTSD, along with medical evidence of a diagnosis of PTSD based on the claimed stressors, pursuant to 38 C.F.R. § 3.156(c)(3).


ORDER

An effective date of August 19, 2002, and no earlier, for the award of service connection for PTSD is granted.


REMAND

The Board's review of the record reveals that additional substantive development is warranted with respect to entitlement to higher initial ratings for PTSD and for a TDIU from March 31, 2007, to include on an extraschedular basis.  

The Veteran seeks entitlement to an initial disability rating in excess of 30 percent for PTSD prior to January 3, 2010, and in excess of 50 percent thereafter, and to a TDIU from March 31, 2007, to include on an extraschedular basis. 

The Veteran testified that because of his PTSD-related symptoms, he retired from his supervisory position at TAFB in March 2007.  In contrast, on VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's employer indicated that the Veteran's retirement from TAFB on March 31, 2007 was voluntary (italics added for emphasis), as opposed to having retired on disability due to his PTSD.  In view of the above-cited conflicting information surrounding the circumstances of the Veteran's retirement from TAFB in March 2007, the Board finds that, on remand, VA should secure records from TAFB and/or the United States Office of Personnel Management (OPM) associated with the Veteran's retirement.  As these records might also contain clinical evidence relating to the severity of the Veteran's PTSD, they are also potentially relevant to the higher initial ratings claim on appeal.  

In addition, the Veteran testified that he had continued to receive treatment and medication for his PTSD at the Vet Center and a local VA Medical Center (VAMC).  (See Transcript at pp. 27-32).  Treatment records from the Oklahoma City, Oklahoma VAMC and Vet Center, dated through October 2010 and December 2010, respectively, are of record, but more recent treatment reports are not associated with the claims file.  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered); see also 38 C.F.R. § 3.159(c)(2) (2010).  Thus, on remand, VA should attempt to obtain all outstanding treatment records from Oklahoma City VAMC and Vet Center.  Moreover, the record shows treatment by a private psychologist, Dr. R. T. M., from July 2002 through April 2004.  Since staged ratings are possible from August 2002 to the present for the Veteran's PTSD, on remand, he should be asked to identify and sign authorization for release of any private records not already associated with the record. 

Finally, the Board notes that a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In exceptional circumstances, such as here, the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2010).

As the Veteran contends that he has been unemployed since March 31, 2007, the evidence of record raises the issue of entitlement to a TDIU, to include consideration of referral for an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) from that date. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  Request copies of all records compiled by OPM and/or the TAFB in conjunction with the Veteran's retirement on March 31, 2007, to include any decision to award the Veteran disability retirement benefits.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Obtain all outstanding records of evaluation and treatment of the Veteran from the Oklahoma City VAMC since October 2010, and from the Oklahoma City Vet Center between March 18, 2002 and March 18, 2010, and since December 2010.  All records/responses received should be associated with the claims file. 

3.  Send to the Veteran and his attorney a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide authorization to enable VA to obtain all pertinent records from Dr. R. T. Maxwell, since April 2004.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2 and 3 above, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his PTSD and whether it rendered him unemployable at any time after March 31, 2007.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.
   
All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD disability on his occupational and social functioning, and specifically opine as to the severity of the PTSD and whether it alone renders him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities and, if so, when.  If it is not possible to separate the effects of a nonservice-connected condition from the Veteran's service-connected PTSD, the examiner should so state.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).
   
The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.
   
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the higher initial ratings and TDIU claims, in light of all pertinent evidence and legal authority.  VA should document its consideration of whether: (1) "staged rating," pursuant to Fenderson, cited to above, (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1), and (3) referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b), is warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


